       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 1 of 29




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

 KIMBERLY HARPER, MIRANDA                                                       PLAINTIFFS
 PARROTT, ROY ALLEN, SHENNETTA
 DRAUGHN, FORREST W. MASSA, JR.,
 CAREY STEWART, and CYNTHIA C.
 KELLY

 v.                                                         CASE NO. 2:18-CV-31-KS-MTP

 SOUTHERN PINE ELECTRIC                                                        DEFENDANT
 COOPERATIVE


                   SOUTHERN PINE ELECTRIC COOPERATIVE’S
               MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
             TO DISMISS PLAINTIFFS’ FOURTH AMENDED COMPLAINT

        Southern Pine Electric Cooperative (“Southern Pine” or “Cooperative”), by and through

the undersigned counsel, hereby files this Memorandum of Law in support of its Motion to Dismiss

the Fourth Amended Complaint (the “Motion”) filed by Kimberly Harper, et al. (the “Plaintiffs”)

for failure to state a claim, stating as follows:
            Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 2 of 29




                                                      TABLE OF CONTENTS
                                                                                                   Page(s)
I.          INTRODUCTION AND BACKGROUND..................................................................... 1
II.         ARGUMENT ..................................................................................................................... 4
       A.          Other Courts Have Dismissed Nearly Identical Lawsuits Against Other Rural
                   Electric Cooperatives .................................................................................................... 4
       B.          Plaintiffs’ Claims Under § 77-5-235 Fail as a Matter of Law ...................................... 6
            i.          The Current Version of § 77-5-235 Applies ........................................................... 6
            ii.         Plaintiffs Misinterpret § 77-5-235 .......................................................................... 8
            iii.        Section 77-5-235 Does Not Create a Private Right of Action .............................. 10
            iv.         Plaintiffs have no vested right to redeem their capital credits on demand ........... 12
            v.          The Internal Financial Decisions of the Cooperative Fall within the
                        Discretionary Business Judgment of the Board .................................................... 13
       C.          Plaintiffs’ Other Statutory and Common Law Claims Fail as a Matter of Law ......... 15
            i.          Count II (Fraudulent Concealment) Must Be Dismissed ...................................... 15
            ii.         Count III (Breach Of Fiduciary Duty) Fails as a Matter of Law .......................... 16
            iii.        Count IV (Unjust Enrichment) Fails Because Plaintiffs have a Written
                        Contract and Thus an Adequate Remedy At Law ................................................ 17
            iv.         Count V (Conversion) Cannot be Based on a Mere Obligation to Pay an
                        Untraceable, Non-Specific Amount of Money ..................................................... 18
            v.          Count VI (Constructive Trust) is Not an Independent Cause of Action ............... 20
            vi.         Count VII (Statutory Trust) Cannot be Pled as an Independent Cause of
                        Action.................................................................................................................... 21
            vii.        Count VIII (Money Had and Received) is Without Merit .................................... 22
            viii.       Count IX (Negligence Per Se) Fails as a Matter of Law ...................................... 22
            ix.         Plaintiffs’ Declaratory Judgment Claim is Without Merit .................................... 23
       D.          Portions of Plaintiffs’ Request for Relief Must Be Stricken....................................... 24
            i.          Prayer for an Accounting ...................................................................................... 24
            ii.         Request for Attorneys’ Fees.................................................................................. 24
            iii.        Appointment of Receiver ...................................................................................... 25
III.        CONCLUSION ............................................................................................................... 25




                                                                          ii
        Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 3 of 29




                              I. INTRODUCTION AND BACKGROUND

         Southern Pine is a non-profit, member-owned rural electric power association organized

and subject to Mississippi’s Electric Power Association Law, Miss. Code § 77-5-201, et seq.

Organized in 1938, Southern Pine currently provides nearly 10,000 miles of energized line serving

more than 65,000 meters in 11 counties in South Mississippi. Rural electric cooperatives like

Southern Pine are member-owned and members provide the capital necessary to establish, expand,

and maintain the facilities needed to provide electric service to this rural area. The business and

affairs of Southern Pine are managed by a Board of Directors that is comprised of members and

elected by the members pursuant to Mississippi Code § 77-5-221 and Southern Pine’s Bylaws.1

         Generally speaking, members of cooperatives help finance the production and delivery of

electrical service to their communities by paying their electric bills. Each year when electric

cooperatives close their books, revenue from operations that exceeds the costs of providing

electrical service is invested back into the cooperatives by the members as capital, allowing the

cooperatives to buy equipment, make capital improvements, pay debt obligations, lower rates by

avoiding increased debt, and otherwise operate. If amounts received from providing electric energy




1
  Plaintiffs fail to mention or attach the Cooperative’s Bylaws to the operative Complaint. Nonetheless, the Bylaws
are integral to Plaintiffs’ claims, are inextricably interwoven with Plaintiffs’ allegations, govern the parties’
relationship, and address the very relief requested by Plaintiffs. Indeed, Mississippi Code 77-5-223 requires the Board
to adopt and amend bylaws, and Mississippi Code 77-5-203 defines a “member” of an electric cooperative as an
individual retaining membership pursuant to the cooperative’s Bylaws. Further, although Plaintiffs artfully choose to
leave out the Bylaws, the Bylaws govern the relationship between the Plaintiffs and the Cooperative. Because the
Bylaws are central to Plaintiffs’ claims, this Court may consider the Bylaws in ruling on the Motion to Dismiss. See
In re MCI Worldcom, Inc. Sec. Litig., 191 F. Supp. 2d 778, 781 (S.D. Miss. 2002) (recognizing that the Court may
consider documents “relied upon by Plaintiffs in their Complaint”) (citing Cortec Indus., Inc. v. Sum Holding L.P.,
949 F.2d 42, 47 (2d Cir. 1991) (finding that, “[w]hen a plaintiff chooses not to attach to the complaint or incorporate
by reference a prospectus upon which it solely relies and which is integral to the complaint, the defendant may produce
the prospectus when attacking the complaint for its failure to state a claim, because plaintiff should not so easily be
allowed to escape the consequences of its own failure”)); see also PowerTrain, Inc. v. Ma, 1:11-CV-00105-GHD,
2014 WL 3897722, at *3 (N.D. Miss. Aug. 8, 2014) (“[A] district court may take into account documents incorporated
into the complaint by reference or integral to the claim….”) (emphasis added). Attached as Exhibit A to the Motion
is the affidavit of Jason Siegfried, General Manager of Southern Pine. Attached to the Siegfried Affidavit is a true
and correct copy of the Bylaws in effect at the time the Complaint was filed in this action.

                                                          1
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 4 of 29




exceed operating costs and expenses, this amount is allocated as “capital credits,” also called

“patronage capital.” Bylaws, Section 8.02. These capital credits are recorded on the books of the

cooperatives and repaid on a pro-rata basis to members and former members upon dissolution, or

at such time that the cooperative Boards of Directors decide in their business judgment that the

cooperatives can retire these credits without financially impairing their ability to deliver electricity

to their members. This is the process that all non-profit electric cooperatives operate under to

comply with IRS regulations. Southern Pine, as a non-profit, follows this process as well.

        Plaintiffs, who are members of Southern Pine,2 are demanding the early return of capital

credits by claiming incorrectly that such capital must be returned under Mississippi Code 77-5-

235 (the “Act”). However, there are two major problems with Plaintiffs’ lawsuit which warrant

dismissal. First, the Act does not require Southern Pine to make cash payments to their members

of all equity in excess of thirty percent. In fact, thirty percent is not even referenced in the Act and

it does not say that a cooperative can never have more than thirty percent equity. Furthermore, the

Act does not say that equity greater than thirty percent must be paid to the members in cash as

Plaintiffs demand in this lawsuit.           Instead, it provides the Board with great discretion in

determining the calculation of excess revenues and the method by which it should be returned to

the members, if indeed a cooperative has any excess. The Act provides in pertinent part as follows:

        A corporation's rates for energy furnished or offered by the corporation shall be
        sufficient at all times to pay all operating and maintenance expenses necessary or
        desirable for the prudent conduct and operation of its business and to pay the
        principal of and interest on such obligations as the corporation may have issued
        and/or assumed in the performance of the purpose for which it was formed. The
        revenues and receipts of a corporation shall first be devoted to such operating
        and maintenance expenses and to the payment of such principal and interest and
        thereafter to such reserves for improvement, new construction, depreciation and
        contingencies as the board may from time to time prescribe. Revenues and receipts
        not needed for these purposes shall be returned to the members by such means as

2
 Southern Pine notes that Shennetta Draughn is not a member of Southern Pine according to its business records and
does not have standing to bring such suit.

                                                        2
        Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 5 of 29




         the board may decide, including through the reimbursement of membership fees,
         the implementation of general rate reductions, the limitation or avoidance of future
         rate increases, or such other means as the board may determine.

Miss. Code Ann. § 77-5-235(5) (2017) (emphasis added).3

         Second, Plaintiffs are using the Act to demand the early return of patronage capital, when

in fact the Act only governs the return of excess revenues, which are a subset of patronage capital.4

Plaintiffs’ Complaint seeks the return of $112,500,000, an amount which admittedly relates to

patronage capital on the books of Southern Pine. See Original Complaint ¶ 5 at Dkt. 1-2. However,

as determined by the Mississippi Supreme Court and other courts around the country, it is well

settled that capital credits are not payable to members on demand. See, e.g., Clarke County Coop.,

(AAL) v. Read, 139 So. 2d 639, 642 (Miss. 1962) (“We are of the opinion that equity credits are

not an indebtedness of a cooperative which is presently due and payable. ”). In line with this well

settled law, the Bylaws of the Cooperative provide that capital credits will be paid to the members

when the Board determines that the Cooperative will not be financially impaired by doing so.

         The gravamen of Plaintiffs’ Complaint is that Southern Pine should be forced to

immediately pay each member their patronage capital.5 But immediate liquidation of patronage


3
  This provision of the Mississippi Code was amended in 2016. Here, the current version of the statute would
necessarily apply because Plaintiffs are bringing a statutory claim to which they have no vested right, are seeking
prospective relief and the return of capital on Defendant’s books after the amendment to § 77-5-235 went into effect.
Nonetheless, under either the current or former version of the Mississippi statute, dismissal is proper.
4
  The Act only relates to excess revenues, and the statutory calculation for excess revenues is completely different
from the calculation of patronage capital set out in the Bylaws. Excess revenues involve the subtraction of numerous
additional categories of deductions (payment of principal and reserves for improvement, new construction,
depreciation and contingencies) that are beyond merely subtracting operating costs and expenses when calculating
patronage capital. Thus, even when the Cooperative has patronage capital on its books at the end of a given year, the
Cooperative may not have statutory excess revenues as calculated under the Act that year. The chart attached as
Exhibit B to the Motion summarizes the difference in calculating capital credits and calculating excess revenues.
5
  Over the past ten years, numerous copycat lawsuits like this one have been filed against electric cooperatives
nationwide. Indeed, this is one of eight cases pending across the state of Mississippi, all of which raise the same
claims and which have been filed by the same Plaintiffs’ firm. As discussed herein, almost every court to consider
these cases recently—including the Eleventh Circuit, the Third Circuit, the Northern District of Florida, the Southern
District of Alabama, the Georgia appellate courts, the Texas appellate courts, the Western District of Pennsylvania,
the Montana state courts, and the Florida state courts—has flatly rejected the claims raised by the Plaintiffs. While
Plaintiffs contend that the underlying purpose of these lawsuits is to benefit the members, a decision in Plaintiffs’
favor will actually have the opposite effect. Electric cooperatives are capital-intensive. In addition to being required

                                                           3
        Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 6 of 29




capital is not contemplated by the Act and contrary to the Bylaws, which allow for the return of

patronage capital based on the Board’s business judgment, meaning Plaintiffs have no right to

demand payment of patronage capital or demand that excess revenue be paid out in cash.

Plaintiffs’ Complaint thus misinterprets the Act, disregards the parties’ contract (the Bylaws), fails

to state a claim for relief, and should be properly dismissed with prejudice in its entirety.

                                                II. ARGUMENT

         The underlying issue relevant to all of Plaintiffs’ claims against Southern Pine is whether

cooperatives must immediately return all but thirty percent of the patronage capital it receives in a

given year to its members under Miss. Code Ann. § 77-5-235. Plaintiffs’ claims are all based on

the Act and their incorrect interpretation of it. Plaintiffs’ Complaint is subject to dismissal for the

following reasons: (A) Other courts across the country, including the Eleventh and Third Circuits,

have sided with cooperatives like Southern Pine and dismissed these lawsuits; (B) Plaintiffs claims

related to the Act fail as a matter of law; (C) Plaintiffs’ other statutory and common law claims are

similarly deficient as a matter of law, but should also be independently dismissed on additional

grounds; and (D) Plaintiffs’ requested relief contains numerous demands that must be stricken.

A.       Courts Have Dismissed Nearly Identical Lawsuits Against Electric Cooperatives

         Plaintiffs’ claims are similar to other recent lawsuits filed against electric cooperatives

across the country. Nearly every court in the United States, at both the federal and state levels,

that has considered these types of claims has rejected arguments like the one Plaintiffs bring now,

dismissing such cases with prejudice. As explained in the summaries below, the courts ruled for




by lenders to maintain minimum capital levels, the capital received from members is critical to capital improvements
and the operation of the cooperative. Thus, the practice of allocating patronage capital to members is vital to the long-
term sustainability of every electric cooperative. If this Court adopts Plaintiffs’ theory, cooperatives will have no
choice but to raise rates or take on loans to the very detriment of the members Plaintiffs seek to represent.

                                                           4
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 7 of 29




the defendant cooperatives and dismissed the lawsuits because state excess revenue statutes do not

compel the immediate cash repayment of capital credits or patronage capital to its members:

   •   Caver v. Cent. Ala. Elec. Coop., 845 F.3d 1135, 1147 (11th Cir. 2017) (upholding dismissal
       of claims where plaintiffs demanded payment of capital credits and excess revenues,
       finding “nowhere does that [excess revenue] section require a cash payment, much less an
       annual one.… Telling too, the relevant portion of the statute does not use the words “cash”
       or “pay.” Nor does the statute expressly forbid [the cooperative] from using methods other
       than a cash payment to make the required distributions.… Nothing in the statute imposes
       the specific requirement that all patronage refunds be made in a cash manner.”);

   •   Cessna v. REA Energy Coop., Inc., 753 F. App’x. 124, 1128-29 (3d Cir. 2018) (upholding
       a district court’s decision to dismiss claims against an electric cooperative related to its
       distribution of capital credits and retention of patronage capital based on a plain reading of
       the cooperative’s bylaws);

   •   Clarke, 139 So. 2d at 642 (“A patron of a cooperative having by-laws such as appellant, is
       bound by such by-laws and cannot contend that when equity credits are allocated upon the
       books of the cooperative that an indebtedness is thereby created which is immediately due
       and payable to him by the cooperative.”);

   •   Wolfe v. Flathead Elec. Coop., Case No. DV-16-755(A), 2017 WL 8184353, at *7 (Mont.
       11th Dist. Ct. Dec. 21, 2017) (dismissing similar suit and concluding “based on the plain
       language of the statute, there is no genuine issue of material fact that [the cooperative’s]
       capital credit retention policy is consistent with [Montana law].”);

   •   Cessna v. REA Energy Coop., Inc., 258 F. Supp. 3d 566, 596 (W.D. Pa. 2017),
       reconsideration denied, 3:16-CV-42, 2018 WL 816844 (W.D. Pa. Feb. 9, 2018) (granting
       motion to dismiss claims for breach of fiduciary duty, unjust enrichment, breach of the
       covenant of good faith and fair dealing, unfair trade practices, and breach of contract in
       case where plaintiff was demanding the return of patronage capital and excess revenues).

   •   Caver v. Cent. Ala. Elec. Coop., Case No. 2:15-cv-00129-WS-C, 2015 WL 5286501, at *4
       (S.D. Ala. Sept. 8, 2015) (granting motion to dismiss claims by plaintiffs demanding
       payment of patronage capital and claiming violation of excess revenue statute); see also
       Davis v. Cent. Ala. Elec. Coop., Case No. 2:15-cv-00131-WS-C, 2015 WL 5285894, at *4
       (S.D. Ala. 2015);

   •   Simmons v. W. Fla. Elec. Coop. Ass’n, Inc., Case No. 5:15cv321-RH/GRJ, 2017 WL
       901102, at *2 (N.D. Fla. Mar. 7, 2017) (granting motion to dismiss putative class action
       holding that plaintiffs had misinterpreted excess revenue statute);

   •   Walker et al. v. Oglethorpe Power Corp. et al., 802 S.E.2d 643, 666 (Ga. App. 2017)
       (dismissing claims for patronage capital and noting that “[t]he specific provisions regarding
       the allocation and retirement of patronage capital unambiguously provide that the only time
       when [the cooperative’s] board of directors is required to refund patronage capital is at the

                                                 5
           Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 8 of 29




           time of dissolution or liquidation, but that its board of directors may (but is not required to)
           do so at other times under certain conditions.”);

       •   Shapiro et al v. Ogelthorpe Power Corp. et al., Case No. 14CV8323, at 10-11 (Ga. Superior
           Court 2016) (dismissing similar case brought by plaintiffs against electric cooperative and
           finding that “[t]he distribution of patronage capital is discretionary except upon dissolution
           after the satisfaction of all obligations. [Electric cooperative] members do not have a
           vested interest in their patronage capital allocation until the board exercises its discretion
           and determines it is financially prudent to distribute patronage capital. . . . The discretion
           given to each [electric cooperative]’s board by statute and their bylaws means there
           is no legal obligation for the [electric cooperative] to pay patronage capital on a fixed
           schedule.”) (a copy of the Shapiro order is attached as Exhibit C to the Motion);

Like the courts above, this Court should dismiss Plaintiffs’ claims with prejudice.

B.         Plaintiffs’ Claims Under § 77-5-235 Fail as a Matter of Law

           Plaintiffs’ claims against Southern Pine are all premised on § 77-5-235 and the alleged

obligation to return patronage capital under the Act. However, Plaintiffs fail to consider the

following: (i) under the current, amended version of the Act, Plaintiffs’ claims cannot stand as a

matter of law; (ii) the Act does not require a cooperative to make immediate cash payments to its

members; (iii) the Act does not create a private right of action; (iv) Plaintiffs do not have a vested

right in the patronage capital they are seeking; and (v) decisions of the Board related to patronage

capital are protected under the business judgment rule and not subject to this Court’s review.

           i. The Current Version of § 77-5-235 Applies

           Plaintiffs frequently quote and rely on a version of the Act before it was amended in 2016,

claiming the pre-amendment version applies to this case. This is because Plaintiffs have no cause

of action under the statute as amended, and they have admitted as much.6 During oral argument

before the Fifth Circuit in this case, Plaintiffs’ counsel described the revisions to § 77-5-235:

           The 2016 amendment was clever . . . . Now what do[es the Cooperative’s Board of
           Directors] get to do? Reduce rates or return member fees or, guess what, anything
           else unless the board of directors provides otherwise. This is an escape. It’s an


6
    Plaintiffs’ claims also fail under the old version of § 77-5-235.

                                                              6
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 9 of 29




       escape clause to allow [the Cooperative’s Board of Directors] to use the money
       that they’ve accumulated over decades and decades as they will.

Oral Arg. Hr’g Tr. at 24, attached to the Motion as Exhibit D.

       Southern Pine agrees with Plaintiffs’ counsel’s admission that the amended and currently

operative version of § 77-5-235 unequivocally grants broad discretion to the Board to determine

when and how to distribute excess revenues to cooperative members if a cooperative has any

excess revenues. It specifically provides that the Board may return excess revenues to cooperative

members using options listed in the statute or by “such other means as the board may determine.”

Miss. Code Ann. § 77-5-235(5) (2019). This language undermines the validity of any claim

purporting to require the Board to issue immediate cash disbursements to cooperative members.

       However, just because Plaintiffs prefer the language of the pre-2016 version of the Act,

Plaintiffs cannot pick and choose which version of the Act applies to this case. Where a cause of

action is based on a statute, any amendment made to the statute prior to entry of final judgment

applies to the action. Wilson v. Nelson Hall Chevrolet, 871 F. Supp. 279, 280 (S.D. Miss. 1994)

(“[I]f a statue creates the right, then any amendments to the statute that become effective before

final judgment has been entered, or before rights created by the statute vest, must be applied.”).

Plaintiffs’ claims are based on Miss. Code Ann. § 77-5-235. See, e.g., State Court Docket No. 91

at 21 (“Plaintiffs maintain that . . . Section 77-5-235 itself [] demonstrates that a private right of

action exists for violations thereof.”). Therefore, any amendment made to Miss Code Ann. § 77-

5-235 prior to the entry of final judgment applies to Plaintiffs’ claims.

       Moreover, in Oliphant v. Carthage Bank, the Mississippi Supreme Court analyzed the

applicability of statutory amendments and stated as follows:

       It is well-settled by the decisions of our Court, and in most every other jurisdiction,
       that when proceedings are in process under a statute and have not been completed,
       and have not reached the stage of final judgment, and a new act is passed, modifying

                                                  7
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 10 of 29




       the statute under which the proceedings were begun, the new statute becomes
       integrated into and a part of the old statute as fully as if written therein from the
       very time the old statute was enacted . . . .

80 So. 2d 63, 72 (Miss. 1955). “The result of this rule is that every right or remedy created solely

by the repealed or modified statute disappears or falls with the repealed or modified statute, unless

carried to final judgment before the repeal or modification . . . .” Cellular S., Inc. v. BellSouth

Telecomms., LLC, 214 So. 3d 208, 214 (Miss. 2017) (citation omitted).

       Here, Plaintiffs’ case was filed well over a year after the amended statute took effect and

premises its request for relief on amounts from Southern Pine’s books that post-date the

amendment by several months. Moreover, Plaintiffs seek prospective relief regarding the future

disbursement of patronage capital and the imposition of a receiver on a going-forward basis to

control the same. Therefore, there can be no doubt that the post-2016 version of the Act—today’s

current § 77-5-235—controls Plaintiffs’ cause of action. Even though the current version of the

statute clearly controls, Plaintiffs’ claims fail under the pre-amendment statute as well. The prior

version also allows the Board discretion to apply capital credits “to such reserves for improvement,

new construction, depreciation and contingencies as the board may from time to time prescribe.”

Miss. Cod. Ann. § 77-5-235 (1936) (emphasis added). “Revenues and receipts not needed for these

purposes shall be returned to the members, by the reimbursement of membership fees, or by way

of general rate reductions, as the board may decide.” Id. (emphasis added). The Board’s discretion

is apparent even in the old, non-operative version of the statute. Under either version of the statute,

Plaintiffs cannot demand distribution of capital credits from the Board, because “equity credits

allocated to a patron on the books of a cooperative do not reflect an indebtedness which is presently

due and payable by the cooperative to such patron.” Clarke, 139 So. 2d at 641.

       ii. Plaintiffs Misinterpret § 77-5-235



                                                  8
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 11 of 29




        Plaintiffs allege that Southern Pine violated § 77-5-235 by failing to immediately refund,

in cash, excess member equity above an arbitrary 30% threshold established by Plaintiffs.

Plaintiffs’ interpretation of Mississippi Code § 77-5-235 is flawed on numerous levels.

        First, the Act does not impose a 30% cap on member equity, as pled by Plaintiffs. In fact,

a plain reading of the Act reveals there is no limit or presumptive cap at all. This is because the

Mississippi Electric Power Association Law delegates a decision regarding healthy levels of

member equity, as well as all other critical operational functions, to Southern Pine’s Board.7

Therefore, any violation of Plaintiffs’ arbitrary 30% threshold for member equity cannot possibly

be a violation of the Act, as it does not derive its basis from the Act at all.

        Second, Plaintiffs are seeking a cash payment of their patronage capital despite the Act not

mandating cash payouts. The Act states that all patronage capital can be returned to its members

“by such means as the board may decide[.]” Miss. Code Ann. § 77-5-235(5). The Act also

contemplates a return of patronage capital through “the reimbursement of membership fees, the

implementation of general rate reductions, the limitation or avoidance of future rate increases, or

such other means as the board may determine.” Id. Notably absent from the list is a direct cash

payment to the members of a cooperative. As such, Plaintiffs cannot maintain a cause of action

under the Act related to Southern Pine’s alleged failure to return patronage capital via a direct cash

payment because the same is not required by the Act.

        Third, Plaintiffs demand their cash payment be made immediately. However, there is no

requirement in the Act that Southern Pine return patronage capital to its members on demand, or

even annually. Id. Rather, the plain language of the Act entrusts the Board with the discretion of


7
  Miss. Code Ann. § 77-5-223 (“The board of a corporation shall have power to do all things necessary or convenient
in conducting the business of the corporation, including, . . . the disposition of the revenues and receipts of the
corporation.”); § 77-5-235 (authorizing the Board to make determinations on how to allocate revenues in excess of
operating expenses in order to maintain a viable and low-cost provider of electric power).

                                                        9
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 12 of 29




when and how to return patronage capital and there is no requirement or obligation to make

immediate payment to a member. Id. This plain reading of the statute has been affirmed by the

Mississippi Supreme Court, who has similarly determined Southern Pine and other electric

cooperatives are under no immediate obligation to return patronage capital to members. Clarke,

139 So. 2d at 641 (“We are of the opinion that equity credits are not an indebtedness of a

cooperative which is presently due and payable.”).

       Finally, Plaintiffs claim that the amount of revenues that exceed operating costs and

expenses, which is really patronage capital and not excess revenues, should be returned pursuant

to § 77-5-235. Compl., ¶¶ 83-86. However, this argument conflates patronage capital with excess

revenue and ignores several items the Act deducts from a calculation of excess revenue that is not

deducted from patronage capital. For example, Plaintiffs fail to recognize that § 77-5-235 allows

Southern Pine to use its revenues to fund not only operating costs and expenses, but also the

payment of principal and interest, improvements, new construction, depreciation, and

contingencies as the board may from time to time prescribe. It is only after these capital expenses

are removed from a cooperative’s margins (i.e., the difference between a cooperative’s revenues

and operating expenses) that the Act will deem there to be excess revenues.

       As such, Plaintiffs’ misinterpretation of the Act and attempts to add obligations that are

otherwise completely absent from the Act’s requirements result in Plaintiffs’ claims failing as a

matter of law and subject to dismissal.

       iii. Section 77-5-235 Does Not Create a Private Right of Action

       Although Plaintiffs argue that Southern Pine has violated § 77-5-235, the Act does not

create a private right of action for members to challenge the discretionary actions of their

cooperative’s board. Indeed, “a mere violation of statute or regulation will not support a claim



                                                10
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 13 of 29




where no private cause of action exists.” Tunica Cnty. v. Gray, 13 So. 3d 826, 829 (Miss. 2009).

Under Mississippi law, “the general rule for the existence of a private right of action under a statute

is that the party claiming the right of action must establish a legislative intent, express or implied,

to impose liability for violations of that statute.” Id. Legislative intent is determined primarily

from the language of a statute. Id. at 829 (“To determine whether a statute creates a private right

of action … [t]he focal point is the legislative body’s intent in enacting the statute.”). “Unless the

legislative intent can be inferred from the language of the statute, the statutory structure, or some

other source, the essential predicate for implication of a private remedy simply does not exist.” Id.

       If the legislature intended to permit a private right of action for a violation of § 77-5-235,

it would have explicitly said so, but it did not. Instead, the Act was adopted by the Mississippi

legislature in 1936 with the purpose, as set forth in § 77-5-203, to permit the formation of “a

corporation not organized for pecuniary profit for the purpose of promoting and encouraging the

fullest possible use of electric energy by making electric energy available at the lowest cost

consistent with sound economy and prudent management of the business of such corporations.”

The statute has only been amended once—in 2016—and the purpose of the amendment was “to

provide that all rates of a corporation formed under this article shall be established by the

corporation’s board with certain exceptions.” See 2016 Miss. House Bill No. 1139. In other words,

the purpose is not to allow consumers to bring lawsuits against the cooperative, but to ensure that

cooperatives provide electricity to underserved rural areas, and to do so at affordable rates.

       The Act, which does not provide for a private right of action, must be read in the context

of § 77-5-203, which makes clear that a private right of action was not the intent of the Legislature.

Indeed, the Mississippi legislature is fully capable of including a private right of action where it

deems it appropriate, as it expressly provided a private right of action elsewhere in the Electric



                                                  11
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 14 of 29




Power Association Law for provisions not at issue in this case. See Miss. Code Ann. § 77-5-259

(expressly contemplating “action[s]” related to overbilling or underbilling). Instead, the

Mississippi legislature created various mechanisms under which the members of an electric

cooperative may affect corporate change—i.e., through voting (§ 77-5-227); replacement of

directors (§ 77-5-221); or even amending the cooperative’s certificate of incorporation (§ 77-5-

215). As such, Plaintiffs’ claims must be dismissed with prejudice.

       iv. Plaintiffs have no vested right to redeem their capital credits on demand

       Plaintiffs do not have a vested right in their capital credits that would justify their demand

for immediate payment of the same. Based on the Bylaws, Southern Pine members have no vested

interest in their patronage capital accounts until the Board exercises its discretion and determines

it is financially prudent to pay the patronage capital to the members. Clarke, 139 So. 2d at 641.

Indeed, it is within the sole discretion of the Board, pursuant to the authority delegated by the

members, to determine the manner, method, and timing of retiring capital credits. See Bylaws,

Section 8.02; see also Section B(ii), supra.

       In addition to the Mississippi Supreme Court in Clarke, other courts have held that a

member’s right to patronage capital is not presently due and payable to the member upon demand,

but instead vests when the Board exercises its sound discretion and determines the cooperative

will not be financially impaired by the retirement:

•      Great Rivers Co-op. of S.E. Iowa v. Farmland Indus., Inc., 198 F.3d 685, 704 (8th Cir.
       1999) (holding that “[t]he discretion granted to the Board in connection with the
       redemption of capital credits, of necessity, includes the Board’s determination of the timing
       of the redemptions and [the cooperative’s] financial ability to redeem the credits.”);

•      In re FCX, Inc., 853 F.2d 1149, 1153 (4th Cir. 1988) (holding that “[a patron’s] interest [in
       patronage certificates] is limited; the certificates are not currently due and payable or
       payable on demand.”);




                                                12
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 15 of 29




•      Ga. Turkey Farms, Inc., 369 S.E.2d at 806 (giving “full discretion [to a board] to adopt
       bylaws relating to the redemption of capital interests [removes] any limitation on the time
       this redemption is to occur.”)

•      Walker, 802 S.E.2d at 666 (“The specific provisions regarding the allocation and retirement
       of patronage capital unambiguously provide that the only time when [a cooperative]’s
       board of directors is required to refund patronage capital is at the time of dissolution or
       liquidation, but that its board of directors may (but is not required to) do so at other times
       under certain conditions.”)

•      Shapiro, Exhibit C, at *6 (“The allocation and retirement of patronage capital are two
       separate matters. The requirement of allocating patronage capital may arise annually if net
       margins exist, while the distribution of patronage capital is discretionary except upon
       dissolution after the satisfaction of all obligations. [Electric cooperative] members do not
       have a vested interest in their patronage capital allocation until the board exercises its
       discretion and determines it is financially prudent to distribute patronage capital.... The
       discretion given to each [cooperative’s] board by statute and their bylaws means there is
       no legal obligation for the [cooperative] to pay patronage capital on a fixed schedule.”)

•      Atchison Cty. Farmers Union Co-op. Ass’n v. Turnbull, 736 P.2d 917, 921 (Kan. 1987)
       (holding that a cooperative member’s equity credits were “contingent and not immediately
       payable” and became “vested when the board of directors, following the bylaws, exercises
       its sound discretion and determines that [payments of the equity credits] can be made
       without causing undue financial hardship to the [cooperative].”);

•      Evanenko v. Farmers Union Elevator, 191 N.W.2d 258, 261-62 (N.D. 1971) (holding that
       patronage credits are a contingent interest that “become vested only when the board of
       directors, in the exercise of its sound discretion, determines that such payments can be
       made in cash without causing undue financial hardship to the cooperative.”);

•      Howard v. Eatonton Co-op. Feed Co., 177 S.E.2d 658, 662 (Ga. 1970) (“It is well
       established that equity credits allocated to a patron on the books of a co-operative do not
       reflect an indebtedness which is presently due and payable by the co-operative to such
       patron... Equity credits are not an indebtedness of a co-operative which is presently due
       and payable to the members, but represent an interest which will be paid to them at some
       unspecified later date to be determined by the board of directors.”)

Consequently, Plaintiffs’ claims against Southern Pine for not retiring patronage capital in the

manner of Plaintiffs’ choosing fail as a matter of law.

       v.      The Internal Financial Decisions of the Cooperative Fall within the Discretionary
               Business Judgment of the Board

       In Mississippi, a Board is given wide discretion in the performance of its duties and a court

generally will not substitute its judgment for that of the Board. See Assoc. Cas. Ins. Co. v. Allstate

                                                 13
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 16 of 29




Ins. Co., No. 2:09cv24KS-JCS, 2009 WL 415296, at *6 (S.D. Miss. Feb. 18, 2009). Under the

business judgment rule, the Board is presumed to have made decisions in good faith, and in the

honest belief that the action taken was in the best interests of the company. Id.; City of Picayune

v. S. Reg’l Corp., 916 So. 2d 510, 523 (Miss. 2005) (“As a general rule, the courts refrain from

interfering with internal management of a corporation and do not interfere in the affairs of a private

corporation in the absence of proof of bad faith or fraud. . .”).

         In a similar case where former members of a cooperative brought a class action to compel

the distribution of money from the cooperative’s reserve accounts that had been allocated to the

cooperative’s members, the Florida Supreme Court refused to second-guess the board’s decisions

and applied the business judgment rule. Lake Region Packing Ass’n v. Furze, 327 So. 2d 212, 214-

215 (Fla. 1976). The Florida Supreme Court held that a court cannot compel a distribution to

members where the cooperative’s bylaws provide for the distribution of excess reserves to

members only at the discretion of the board of directors. Id. at 216. The court explained that the

decision whether to distribute funds from the capital accounts is an exercise of business judgment

over which the court will not interfere absent a showing of impropriety by the directors. Id. The

court further explained that “corporate directors have wide discretion in the performance of their

duties and a court of equity will not attempt to pass upon questions of the mere exercise of business

judgment, which is vested by law in the governing body of the corporation.” Id. This sentiment

has been reflected by other courts examining similar issues.8




8
  See Great Rivers Co-op of Southeastern Iowa, 198 F.3d at 704 (noting “disfavor for allowing a trier of fact to
substitute its judgment for that of the cooperative’s board” and that allowing such a remedy “would amount to the
court’s instituting its own equity redemption plan for that of the board and eviscerating the discretion specifically
placed with the board of directors.”); Atchinson County Farmers Union Co-op Ass’n, 736 P.2d at 920 (holding that
the court “could not substitute its judgment for the judgment of the board of directors and declined to become involved
in the financial structure of the cooperative to determine whether the board of directors acted reasonably.”).

                                                         14
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 17 of 29




       In this action, because the Bylaws expressly give Southern Pine’s Board discretion related

to the retirement of patronage capital, the business judgment rule applies and requires dismissal of

Plaintiffs’ claims. See Bylaws Section 8.02 (“If, at any time prior to the dissolution or liquidation,

the Board of Directors shall determine that the financial condition of the Cooperative will not be

impaired thereby, the capital then credited to patrons’ accounts may be retired in full or in part.”)

(emphasis added). Plaintiffs are clearly attacking the internal financial decisions of Southern Pine,

which fall within the discretionary business judgment of Southern Pine’s Board. See Compl., ¶ 11

(“[Southern Pine] could easily return a large amount of [patronage capital] to the member-owners

and ratepayers while maintaining a safe and stable level of equity and short-term assets”). Since

the Court cannot override or second-guess the Board’s exercise of discretion in determining when

a distribution is in the best interest of Southern Pine, the Court should dismiss Plaintiffs’ claims.

C.     Plaintiffs’ Other Statutory and Common Law Claims Fail as a Matter of Law.

       All of Plaintiffs’ statutory and common law claims are grounded in the underlying premise

that Southern Pine has not been returning patronage capital to its members as required by the Act.

Clearly, as addressed supra, that premise fails. As such, Plaintiffs other claims are similarly

unsupported as a matter of law and subject to dismissal. Notwithstanding, each claim

independently fails to state a cause of action and should be dismissed with prejudice.

       i. Count II (Fraudulent Concealment) Must Be Dismissed

       In Count II, Plaintiffs attempt to state a claim for fraudulent concealment based on Southern

Pine’s alleged failure to fully pay out patronage capital to its members in accordance with the Act.

This claim is ripe for dismissal, as fraudulent concealment is not a freestanding claim, but instead

“applies to any cause of action” and merely operates to toll a statute of limitations. See Whitaker




                                                 15
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 18 of 29




v. Limeco Corp., 32 So. 3d 429, 436 (Miss. 2010). Here, because fraudulent concealment is not a

freestanding claim under Mississippi law, it must be dismissed with prejudice.9

         Moreover, Count II must be dismissed because Plaintiffs could never allege a cause of

action with respect to fraudulent concealment and any amendment would be futile. In order to

show fraudulent concealment, Plaintiffs must plead an affirmative act that is designed to prevent

discovery of a claim and actions taken by Plaintiffs to uncover the alleged claim. See Whitaker,

32 So. 3d at 436-37; Sanderson Farms Inc. v. Ballard, 917 So. 2d 783, 786-87 (Miss. 2005).

Plaintiffs cannot and did not plead an affirmative act by Southern Pine “designed to prevent

discovery of a claim” because there has not been one, and Plaintiffs have done nothing to seek to

uncover any of the underlying facts pled in the operative Complaint. Indeed, even after four

amendments, Plaintiffs’ cannot allege Southern Pine took a single affirmative step to conceal its

process for returning capital credits. Compl. at ¶¶ 87-91. Plaintiffs have also been unable to allege

a single act any of the named plaintiffs took to uncover how Southern Pine was operating. Id.

Therefore, dismissal with prejudice is appropriate.10

         ii. Count III (Breach Of Fiduciary Duty) Fails as a Matter of Law

         Plaintiffs next allege that Southern Pine owed a fiduciary duty to its members to distribute

patronage capital each year. However, a cooperative, as an entity, does not owe a fiduciary duty

to its members. Under Mississippi law, “a corporation owes no fiduciary duty to its shareholders,

nor can it be held vicariously liable for the alleged breaches of its officers and directors.” Johnston

v. Wilbourn, 760 F. Supp. 578, 590 (S.D. Miss. 1991) (citing Radol v. Thomas, 772 F.2d 244, 258

(6th Cir. 1985) (“There is not, and could not conceptually be any authority that a corporation as an


9
  Even if fraudulent concealment were a freestanding claim, Plaintiffs have also failed to plead fraud with specificity,
as required by Federal Rule of Civil Procedure 9(b).
10
   See, e.g., Aydin v. Daniels, 179 So. 3d 1171 (Miss. Ct. App. 2015) (affirming dismissal where “[t]here [was] no
evidence before [the Court] that [defendant] attempted to mask his actions or prevent discovery of his actions.”).

                                                          16
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 19 of 29




entity has a fiduciary duty to its shareholders.”)); Allyn v. Dually, 725 So. 2d 94, 103 (Miss. 1998).

Here, Plaintiffs, as members of Southern Pine, are akin to shareholders of a corporation and there

is no basis to conclude that Southern Pine, as an entity, owes them a fiduciary duty.

         Southern Pine has been unable to locate a single case suggesting that a cooperative owes a

fiduciary duty to its members. Instead, countless cases hold to the contrary. The absence of a

fiduciary duty claim in similar factual scenarios is well-established in other jurisdictions.11

Further, the very actions of Southern Pine are expressly permitted by the Bylaws and Mississippi

law. It is well known that “[a] party to a contract cannot breach a fiduciary duty by doing what

the contract authorizes the party to do.” Shapiro, Exhibit C at *10. Indeed, the conduct that

Plaintiffs complain of (failure to distribute patronage capital) is expressly governed by the Bylaws.

See Palmer v. Orkin Exterm. Co., Inc., 871 F. Supp. 912, 914 (S.D. Miss. 1994) (recognizing that

a breach of fiduciary duty claim is improper if it “stems directly from the duties imposed by the

contract, not from any duty owed to plaintiff independent of the contract”). Simply stated, Southern

Pine’s conduct cannot form the basis of a breach of fiduciary duty claim because the Bylaws

expressly authorize those very same actions.12 This count must be dismissed with prejudice.

         iii.     Count IV (Unjust Enrichment) Fails Because Plaintiffs have a Written Contract and
                  Thus an Adequate Remedy At Law

11
   See Wolfe, 2017 WL 8184353, at *7 (Mont. 11th Dist. Ct. Dec. 21, 2017) (“The Court finds there is no genuine
issue of material fact that there is no fiduciary relationship between the parties.”); Shapiro, Exhibit C at *9 (“Because
the [electric cooperatives] owe no fiduciary duty to their members, Plaintiffs have no breach of a fiduciary duty
claim.”); Lockerman v. S. River Elec. Membership Corp., No. 11 CVS 152, 2012 WL 3252720, *6-9 (N.C. Super.
Aug. 8, 2012) (holding electric cooperative did not owe fiduciary duty to members when retiring capital credits);
Denton Cnty. Elect. Co-op., Inc. v. Hackett, 368 S.W.3d 765, 783 (Tex. Ct. App. 2012) (holding electric cooperative
did not owe fiduciary duty to its members); Prod. Credit Ass’n of Midlands v. Hanlon, No. CIV. 87-249-A, 1990 WL
316187, *2 (S.D. Iowa June 14, 1990) (holding “[n]either the articles nor bylaws of the association created such a
[fiduciary] duty, expressly or by implication, and neither does case law.”); Flegles, Inc. v. Truserv Corp., 289 S.W.3d
544, 552 (Ky. 2009) (holding relationship between a cooperative and its member, “courts have almost universally held
not to be a fiduciary one.”); CCA Global Partners, Inc. v. Yates Carpet, Inc., 2006 WL 2883376, at *8 (E.D. Mo.
2006); Pittman v. Groveowners Coop. of Loxahatchee, Inc., 534 So. 2d 1207, 1211 (Fla. 4th DCA 1988).
12
   Bylaws, Section 8.05 (providing the Board with discretion to make retirement of capital credit determinations); see
also Shapiro, Exhibit C at *10 (dismissing claim against cooperative for failing to refund patronage where bylaws
allowed for cooperative’s actions and noting that, “A party to a contract cannot breach a fiduciary duty by doing what
the contract authorizes the party to do.”).

                                                          17
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 20 of 29




         Plaintiffs’ unjust enrichment claim fails as a matter of law and must be dismissed because

Plaintiffs have a written agreement with Southern Pine that governs the same subject matter as

alleged in the Complaint.13 A claim for unjust enrichment cannot survive where an express contract

exists between the parties that purportedly governs the same subject matter.14 That is to say, where

a valid contract exists between the parties, no claim for unjust enrichment can be made. See

Montgomery v. CitiMortgage, Inc., 955 F. Supp. 2d 640, 656 (S.D. Miss. 2013); Willis v. Rehab

Solutions, PLLC, 82 So. 3d 583, 588 (Miss. 2012); Walker, 802 S.E.2d 643, 668. There is no

dispute that a written contract exists between Plaintiffs and the Cooperative through the Bylaws;

thus, this claim must be dismissed.

         This argument has been adopted by courts around the country in nearly-identical rural

electric cooperative matters. See Clarke, 139 So. 2d at 642 (“it is settled law that the by-laws of a

corporation evidence the contract between it and its members… and govern the transaction

between them.”) (internal quotation and citation omitted).15 Given it is undisputed as a matter of

law that an express contract exists between Plaintiffs and Southern Pine—the Bylaws—this Court

must dismiss Plaintiffs’ unjust enrichment claim.

         iv.      Count V (Conversion) Cannot be Based on a Mere Obligation to Pay an
                  Untraceable, Non-Specific Amount of Money




13
   As stated above, Mississippi Code 77-5-223 requires the Board to adopt and amend bylaws, and Mississippi Code
77-5-203 defines a “member” of an electric cooperative as an individual retaining membership pursuant to the
cooperative’s Bylaws. Although Plaintiffs did not attach the Bylaws to the Complaint, they are clearly critical and
interwoven to Plaintiffs’ claims.
14
   See Allstate Life Ins. Co. v. Parnell, 292 F. App’x 264, 275 (5th Cir. 2008) (applying Mississippi law); Cherry Bark
Builders v. Wagner, 781 So. 2d 919, 922 (Miss. Ct. App. 2001).
15
   See also Cessna, 258 F. Supp. 3d at 591 (dismissing unjust enrichment claim because the Bylaws govern the
relationship between the plaintiffs and the cooperative); Shapiro, Exhibit C at 15 (“Because the [electric
cooperative]’s bylaws are a legal contract between Plaintiff and the [electric cooperative] in which they are members,
Plaintiffs’ claims for unjust enrichment fail to state a claim and are due to be dismissed.”).

                                                         18
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 21 of 29




        Plaintiffs’ conversion claim must be dismissed as conversion claims require specific and

identifiable property to sustain a cause of action. Mississippi courts have repeatedly stated that

money and other intangible assets cannot be converted under Mississippi law unless the funds or

other property can be specifically identified. See Morris Schneider Wittstadt, LLC v. Beau Rivage

Resorts, Inc., No. 1:15CV403-LG-RHW, 2016 WL 1254387, at *3 (S.D. Miss. Mar. 29, 2016).16

The mere failure to pay money allegedly owed does not give rise to a conversion claim. See

Morrone Co. v. Barbour, 241 F. Supp. 2d 683, 689 (S.D. Miss. 2002) (“[T]his claim alleges

nothing more than a failure to pay royalties required by the licensing agreement and, therefore,

does not constitute a proper conversion action.”).

        Here, Plaintiffs cannot specifically identify any funds that are subject to conversion.

Southern Pine does not have a cash account for each member with his or her specifically identified

patronage capital. Rather, this capital is invested back into Southern Pine’s operations and used

to keep rates low and can be found in power poles, transmission lines, substations and all of the

items necessary to provide electric energy to homes and businesses. As such, Plaintiffs are

complaining of a lack of payment, like the plaintiff in Morrone, and not conversion. Id. at 689.

        Further, Plaintiffs’ conversion claim must be dismissed because Plaintiffs have not alleged

any positive, tortious conduct on the part of Southern Pine. To establish the tort of conversion,

“there must be proof of a wrongful possession, or the exercise of a dominion in exclusion or

defiance of the owner's right, or of an unauthorized and injurious use, or of a wrongful detention

after demand.” Wilson v. Gen. Motors Acceptance Corp., 883 So. 2d 56, 69 (Miss. 2004). Proof

of “intent to exercise dominion or control over goods which is inconsistent with the true owner's



16
   See also Fid. & Guar. Life Ins. Co. v. Williams, No. 1:06cv959-LG-RHW, 2008 WL 336605, at *5 (S.D. Miss. Feb.
1, 2008) (“A cause of action exists for conversion of money only when money is earmarked or otherwise identifiable,
such as enclosed in a container like a bag or chest.”).

                                                        19
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 22 of 29




right” is required to demonstrate conversion. Id. Here, Plaintiffs do not allege that Southern Pine

has embezzled, misappropriated or used certain money for its personal use or in a way that is

adverse to its members. Instead, the patronage capital at issue has been invested in Southern Pine

and will help keep rates affordable, which was the very purpose to which it was to be utilized.17

        Moreover, “ownership of the property is an essential element of a claim for conversion.”

Wilson v. Gen. Motors Acceptance Corp., 883 So. 2d 56, 68 (Miss. 2004) Plaintiffs here fail to

demonstrate that they have a current and vested ownership interest in the funds they seek. Mosley

v. GEICO Ins. Co., No. 3:13-CV-161-LG-JCG, 2014 WL 7882149, at *6 (S.D. Miss. 2014)

(holding no grounds for conversion where plaintiffs “do not claim that they were ever in possession

of the [allegedly converted] funds [and] point to no evidence that they are the true owners of the

funds, which is essential to a claim of conversion under Mississippi law.”). As discussed at length

in Section B(iv), supra, the Bylaws reveal that Plaintiffs do not have a vested ownership interest

in their patronage capital. Courts have made clear that a member’s equity, shown on the books as

patronage capital, does not vest until the board of directors decides in its business judgment to

retire such capital. Accordingly, Plaintiffs’ conversion claim must be dismissed.

        v. Count VI (Constructive Trust) is Not an Independent Cause of Action

        Plaintiffs’ claim for constructive trust fails as a matter of law. First, a constructive trust is

not a cause of action—it is an equitable remedy—and it cannot be pled as a separate count. Joel v.

Joel, 43 So. 3d 424, 431 (Miss. 2005) (determining that “a constructive trust is a proper remedy”)

(emphasis added); Allred v. Fairchild, 785 So. 2d 1064, 1068 (Miss. 2001) (holding a constructive

trust is a “fitting remedy to right such unjust enrichment”). Courts should only impose constructive


17
  See Bylaws, Section 8.02; Miss. Code Ann. § 77-5-205 (noting the intent to create “a corporation not organized for
pecuniary profit for the purpose of promoting and encouraging the fullest possible use of electric energy by making
electric energy available at the lowest cost consistent with sound economy and prudent management of the business
of such corporations.”).

                                                        20
      Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 23 of 29




trusts where they are based upon an independent, established cause of action. See Barriffe v. Estate

of Nelson, 153 So. 3d 613, 628 (Miss. 2014) (noting that “[a] constructive trust is an equitable

remedy,” thereby implying that it is not an independent cause of action.

       Second, because Plaintiffs fail to state a valid equitable claim, they have provided no basis

for imposing a constructive trust. See Drew v. Langford, 666 So. 2d 739, 743 (Miss. 1995)

(holding that without a corresponding equitable claim, the remedy of a constructive trust is not

legally cognizable); McNeil v. Hester, 753 So. 2d 1057, 1064 (Miss. 2000) (citations omitted) (“A

constructive trust is a fiction of equity created for the purpose of preventing unjust enrichment by

one who holds legal title to property which, under principles of justice and fairness, rightfully

belongs to another.”); Alvarez v. Coleman., 642 So. 2d 361, 367 (Miss. 1994) (“Constructive trusts

are created for the purpose of preventing unjust enrichment . . .”). This count should be dismissed.

       vi. Count VII (Statutory Trust) Cannot be Pled as an Independent Cause of Action

       In Count VII, Plaintiffs request that the Court impose a statutory trust pursuant to

Mississippi Code § 91-8-101. However, this claim must be dismissed with prejudice. First,

Section 91-8-101 does not provide for the imposition of a statutory trust. “[A] ‘statutory trust’ is a

legislative creation and is therefore not an express trust in the absence of an intention by the parties

to create a fiduciary agreement between themselves.” 76 Am. Jur.2d, Trusts, § 159 (1992). In

other words, a statutory trust is permissible when the legislature allows for it; but here, Plaintiffs

have cited to no provision of Mississippi law indicating that the legislature intended to create a

statutory trust in the circumstances of this case. Because statutory trust is not a cause of action

under Mississippi law, this claim must be dismissed. Further, like a constructive trust, a statutory

trust is simply an equitable remedy, not a claim, and cannot be pled as a separate count. See, e.g.,

Ruby Robinson Co., Inc. v. Kalil Fresh Mktg., Inc., CIV.A. H-08-199, 2010 WL 3701579, at *2



                                                  21
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 24 of 29




(S.D. Tex. Sept. 16, 2010), aff'd sub nom. Ruby Robinson Co., Inc. v. Herr, 453 Fed. Appx. 463

(5th Cir. 2011) (discussing a “statutory trust remedy”). This claim must therefore be dismissed.

         vii. Count VIII (Money Had and Received) is Without Merit

         Plaintiffs’ claim for money had and received (Count VIII) also fails to state a claim. “In an

action for money had and received, the plaintiff need[s to] . . . show that the defendant holds

money, which in equity and good conscience belongs to the plaintiffs.” Dorsey Miss. Sales, Inc. v.

Newell, 168 So. 2d 645, 651 (Miss. 1964) (citation omitted). Plaintiffs have made no such showing,

and as Clarke explains “equity credits allocated to a patron on the books of a cooperative do not

reflect an indebtedness which is presently due and payable by the cooperative to such patron.” 139

So. 2d at 641. Moreover, as thoroughly covered in the Bylaws, when Southern Pine credits a

member’s capital account, it operates as if Southern Pine returned cash to the member and the

member in turn made a capital contribution to Southern Pine. Bylaws, § 8.02(b). As such, to the

extent Southern Pine ever held money that belonged to Plaintiffs under Miss. Code Ann. § 77-5-

235 (which it did not), that money was returned by operation of the parties’ contract—the

Bylaws—and Plaintiffs have failed to state a cause of action.18

         viii. Count IX (Negligence Per Se) Fails as a Matter of Law

         Finally, negligence per se (Count IX) is properly asserted in situations involving “a

violation of a safety statute.” Harver v. Hinson, 385 So. 2d 605, 608 (Miss. 1980). Clearly, the

statute relied on by Plaintiffs as the cornerstone of their claim—Miss. Code Ann. § 77-5-235—is

not a safety statute. Even if negligence per se had broader application, Plaintiffs would first have



18
   See Caver, 2015 WL 5286501, at *7 (in granting a motion to dismiss identical statutory claims against a cooperative
with a similar provision in its Bylaws as § 8.02(b) in Southern Pine’s, finding “that even if [the operative excess
revenue statute] is properly interpreted as requiring cash distribution of Excess Revenues each year [which the court
previously rejected], plaintiffs and other [cooperative] members have contracted away that right by agreeing in the
Bylaws to return such cash payments to [cooperative] as capital contributions, with the result being that no cash
changes hands and [cooperative] records those contributions as accounting credits.”).

                                                         22
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 25 of 29




to prove a violation of § 77-5-235. For all of the reasons discussed supra, Southern Pine has not

violated the Act and therefore negligence per se is inapplicable to this case. As such, Count IX

should be properly dismissed by the Court for failure to state a claim.

         ix. Plaintiffs’ Declaratory Reief Claim is Without Merit

         When considering a declaratory judgment action, a district court must engage in a three-

step inquiry: (i) whether the declaratory action is justiciable; (ii) whether the Court has authority

to provide the relief requested; and (iii) whether the Court should exercise its broad discretion to

dismiss or entertain a declaratory action. Orix Credit Alliance v. Wolfe, 212 F.3d 891, 895 (5th

Cir. 2000). Typically, the question of whether a claim is justiciable becomes a question of whether

an “actual controversy” exists between the parties to the action. Rowan Companies, Inc. v. Griffin,

876 F.2d 26, 27–28 (5th Cir. 1989). In the present case, Plaintiffs’ declaratory relief claim is not

justiciable because it purports to create an “actual controversy” between Southern Pine and all of

its members when no such controversy exists. Compl. at ¶ 123. As evidenced by comments to

public articles on the copycat lawsuits like this one filed by Plaintiffs’ counsel, members of

Southern Pine and other cooperatives across the state are not in favor of these lawsuits and do not

want them to continue.19 Moreover, Plaintiffs’ declaratory relief claim is not justiciable because it



19
    “[I have been a M]ember of Singing River Electric for the past 26 years. How many of the 55,517 members have
actually engaged these shyster lawyers? I know that I have not! Singing River has a Board of Directors duly elected
by the membership. In the event that a member has a problem, they should contact a board member. I fully appreciate
that Singing River has managed funds such that in the event of a disaster like Katrina, the infrastructure can be quickly
rebuilt without incurring debt! I’m old enough to remember when the legal profession had some ethics. This lawyer
is representing ‘himself’ in an effort to ‘steal’ funds from co-op members!”
***
“[Coast] is to be commended on its percentage of reserves. [Coast] is audited annually and is financially above-board
. . . . I would like [the Judge] to know that [Coast’s] reserves could cover a ‘named’ storm. But what about the year
after [Coast]’s reserves are hit with two named storms—or more? The Member-Owner struck by disaster should not
also be struck by increased electric rates caused by reserves depleted through an unwise lawsuit.”
Comments in response to Anita Lee, Electric co-ops are holding onto millions that belong to Coast customers, lawsuit
says, MISSISSIPPI SUN HERALD (April 23, 2019) (available at https://www.sunherald.com/news/local/article22954371
4.html); Martha Van Peski, Electric Coop Lawsuit is Unwise, MISSISSIPPI SUN HERALD (April 28, 2019) (available at
https://www.sunherald .com/opinion/letters-to-the-editor/article229675574.html).

                                                          23
          Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 26 of 29




seeks to re-litigate a rate discrimination issue under The Door Shop Inc. v. Alcorn County Electric

Power Association, 2017-CA-00956-SCT, 2018 WL 5839172, at *6 (Miss. Nov. 8, 2018) that has

already been determined by the lower court. See State Court Dkt. 131 (“this action does not

implicate rate discrimination concerns, as contemplated in [Door Shop].”).20 As such, the Court

should exercise its broad discretion and dismiss Plaintiffs’ claim for declaratory relief.

D.         Portions of Plaintiffs’ Request for Relief Must Be Stricken

           Finally, Plaintiffs overreach in their request for relief in the Fourth Amended Complaint.

Compl. at 27-29. Specifically, Plaintiffs pray for an accounting, an award of attorneys’ fees, and

the appointment of a receiver post-judgment. None of these requests are appropriate and cannot be

granted by the Court. Therefore, they should be stricken from the Fourth Amended Complaint.

           i. Prayer for an Accounting

           Plaintiffs request an “accounting of all accounts held by current and former members,

deceased or living, as required by law.” But accounting is a claim for equitable relief, and only

available when a party lacks an adequate remedy at law. Dairy Queen, Inc. v. Wood, 369 U.S.

469, 478 (1962) (“The necessary prerequisite to the right to maintain a suit for an equitable

accounting, like all other equitable remedies, is . . . the absence of an adequate remedy at law.”);

see also Ward v. Life Investors Ins. Co. of Am., 383 F. Supp. 2d 882, 886 (S.D. Miss. 2005) (“An

inadequate remedy at law is a necessary prerequisite to a claim for an equitable accounting.”).

Plaintiffs have an adequate remedy at law; accordingly, an accounting is improper.

           ii. Request for Attorneys’ Fees

           Plaintiffs claim entitlement to fees “for their efforts to have money held in trust and/or

otherwise returned to other similarly situated member-ratepayers of Southern Pine” under Miss.



20
     A copy of the state court’s order on rate discrimination is attached to the Motion as Exhibit E.

                                                            24
       Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 27 of 29




Code § 91-8-102. Compl. at 29. While the Trust Code allows for attorneys’ fees “[i]n a judicial

proceeding involving the administration of a trust,” the creation of a trust does not constitute the

“administration” of said trust. “Administration” only applies to day-to-day management. Miss.

Code Ann. § 91-8-1004(a). Section 91-8-201 includes a non-exhaustive list of proceedings that

involve administration of a trust—appointing or removing trustees, reviewing a trustee’s actions,

approving a trustee’s report or accounting, terminating a trust, or ascertaining trust beneficiaries.

See Miss. Code Ann. § 91-8-201 (“Role of Court in Administration of Trust”). Creation of the

trust is not on the list. The Trust Code is also not intended to apply to the “constructive trust”

Plaintiffs purport to establish here. Instead, the Trust Code only applies to and governs traditional

express trusts.21 Plaintiffs’ request for fees must therefore be stricken.

         iii. Appointment of a Receiver

         Plaintiffs request the Court appoint a receiver over Southern Pine to oversee the distribution

of approximately $112,500,000 in patronage capital on Southern Pine’s books. However, Plaintiffs

fail to articulate at any point throughout their Complaint on what authority a receiver could be

appointed. The appointment of a receiver is a drastic, extraordinary remedy that would

immediately put Southern Pine in default under its loan obligations.22 As such, Plaintiffs’ wholly

deficient request that a receiver be appointed should be stricken from this case.

                                               III. CONCLUSION

         Defendant, Southern Pine Electric Cooperative, requests that the Court enter an Order

dismissing Plaintiffs’ Complaint in its entirety, and awarding Southern Pine its attorney’s fees and

costs in having to defend this action, and any other relief the Court deems just and proper.



21
   See Miss. Code Ann. § 91-8-102 (“This chapter applies to express trusts . . . and trusts created pursuant to a statute,
judgment, or decree that requires the trust to be administered in the manner of an express trust.”).
22
   See Dkt. 12 at 9-10 (discussing the terms of Southern Pine’s loan agreements with the Rural Utilities Service).

                                                           25
Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 28 of 29




 DATED this 26th day of August, 2019.

                                   Respectfully submitted,

                                   By: /s/ Christina M. Schwing
                                   Christina M. Schwing, Esq. (admitted pro hac vice)
                                   Robert M. Gore, Esq. (MSB #105214)
                                   HOLLAND & KNIGHT LLP
                                   Email: Chris.schwing@hklaw.com
                                   Email: Robert.gore@hklaw.com
                                   50 N. Laura Street, Suite 3900
                                   Jacksonville, FL 32202
                                   Telephone: (904) 353-2000
                                   Secondary Email: cathy.luke@hklaw.com

                                   S. Wayne Easterling (MSB #5290)
                                   Post Office Box 1471
                                   Hattiesburg, MS 39403
                                   Telephone: (601) 544-8900
                                   Email: easterlinglaw@aol.com

                                   G. David Garner (MSB #9544)
                                   124 Main Street
                                   Post Office Box 789
                                   Raleigh, MS 39153
                                   Telephone: (601) 782-9090
                                   Email: gdgarner@gdgarnerlaw.com

                                   ATTORNEYS FOR DEFENDANT, SOUTHERN
                                   PINE ELECTRIC COOPERATIVE




                                        26
     Case 2:18-cv-00031-KS-MTP Document 67 Filed 08/26/19 Page 29 of 29




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served on

all known counsel of record on this 26th day of August, 2019, by ECF.

Walker W. Jones, III, Esq.
Michael D. Simmons, Esq.
Justin R. Glenn, Esq.
Brannon L. Berry, Esq.
David W. Baria, Esq.
COSMICH SIMMONS & BROWN, PLLC
100 Vision Drive, Ste. 200
P.O. Box 22626
Jackson, MS 39225-2626
bill.jones@cs-law.com
mike@cs-law.com
jglenn@cs-law.com
brannon.berry@cs-law.com
david.baria@cs-law.com

Henry T. Holifield, Esq.
132 Summer Lake Drive
Ridgeland, MS 39157
henryholifield@gmail.com

Michael G. Pond, Esq.
1650 Leila Drive
Jackson, MS 39216
michael@pondlawoffice.com

Robert L. Johnson
5600 Jackson Raymond Road
Raymond, MS 39154
rlj3law@bellsouth.net

John Raymond Tullos
Post Office Box 74
Raleigh, MS 39153
johntullos@tullosandtullos.com

ATTORNEYS FOR PLAINTIFF
KIMBERLY HARPER, ET AL.

                                            By: /s/ Christina M. Schwing
                                            Attorney

                                              27
